Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 21} I concur in judgment and in paragraph one of the syllabus. I write separately to dissent from paragraph two of the syllabus because it and the concomitant discussion elevate procedure over substance.
{¶ 22} The whole point of a notice of appeal is to put the opposing party on notice that an appeal has been filed. In this case, it is incontrovertible that the agency was on notice that an appeal had been filed. Yet a majority of this court focuses on a distinction without a difference — whether a copy or an original had been filed with the court or the agency. Either way, both are on notice that an appeal was filed.
{¶ 23} To support its foray into undue legalism, the court states that “what is good for the goose is good for the gander.” But “[w]hat is sauce for the goose may be sauce for the gander but is not necessarily sauce for the chicken, the duck, the turkey or the guinea hen.” Toklas, The Alice B. Toklas Cookbook (1954) 5. In this case, the fouls are not the same. R.C. 119.09’s requirement to serve a “certified copy” of its order serves a legitimate purpose: to inform the affected party of the agency’s determination; R.C. 119.12’s requirement to file an “original” notice of appeal with the agency serves no purpose. Further, the word “original” does not appear in R.C. 119.12, though it has been inserted into the statute by a majority of this court in contravention of the most basic precept of *54statutory construction. Rice v. CertainTeed Corp. (1999), 84 Ohio St.3d 417, 419, 704 N.E.2d 1217. The majority opinion justifies inserting “original” into the statute by acknowledging that the word isn’t in the statute. That is a strange rationalization. I concur in judgment and dissent in part.